          Case 1:21-cv-03288-VEC Document 20 Filed 05/12/21 Page 1 of 2



                                            USDC SDNY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC #:                                     May 12, 2021
                                            DATE FILED: 5/12/2021
Via ECF
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
                                                                 MEMO ENDORSED
New York, NY 10007

       Re:     Safe Passage Project v. U.S. Customs and Border Protection, et al., 1:21-cv-
               03288-VEC
               Joint Request for Adjournment of Initial Pretrial Conference

Dear Judge Caproni:

On behalf of the parties, Plaintiff writes to respectfully request that the Court adjourn the initial
pretrial conference in the above referenced matter, currently scheduled for May 21, 2021 at
11:30 am by teleconference, and the filing of the joint letter, currently due on May 13, 2021, for
one month. This is the parties’ first request for an adjournment of the initial pre-trial conference.

Parties request that the conference is adjourned to permit the parties to seek to resolve claims
raised in this action, brought under the Freedom of Information Act (FOIA). See ECF No. 1 at 7.
Counsel for Defendant states that Defendant U.S. Citizenship and Immigration Services
anticipates producing documents responsive to Plaintiff’s FOIA request by no later than three
weeks from today, June 2, and will try to produce earlier. Counsel for Defendant states that
Defendant U.S. Customs and Border Protection is evaluating Plaintiff’s FOIA request and will
provide an update shortly.

Parties request that the conference is adjourned for one month and propose that the conference is
re-scheduled on June 18, 2021 or June 25, 2021.

Respectfully submitted,

s/ Kristin Macleod-Ball
Kristin Macleod-Ball
Trina Realmuto
National Immigration Litigation Alliance
10 Griggs Terrace
Brookline, MA 02446
(617) 506-3646

Lindsay Nash
Kathryn O. Greenberg Immigration Justice Clinic
Benjamin N. Cardozo School of Law
         Case 1:21-cv-03288-VEC Document 20 Filed 05/12/21 Page 2 of 2




55 Fifth Avenue, 11th Floor
New York, NY 10003
(646) 592-6538

Derrick J. Hensley
F. Evan Benz
The Law Office of Derrick J. Hensley, PLLC
401 Meadowlands Drive, Suite 201
Hillsborough, NC 27278
919-480-1999

Counsel for Plaintiff

cc: Rebecca Friedman, Counsel for Defendants


 Application GRANTED. The initial pretrial conference is adjourned
 to June 25, 2021 at 10:00 a.m. The parties' joint submission is due
 by June 17, 2021. The parties must appear for the conference by
 dialing 888-363-4749, using the access code 3121171 and the
 security code 3288.

 SO ORDERED.



                                   5/12/2021
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE




                                               2
